
	
		I
		111th CONGRESS
		1st Session
		H. R. 2284
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. Paulsen
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals to defer tax on income reinvested in a partnership or S
		  corporation.
	
	
		1.Deferral of tax on income
			 reinvested in a partnership or S corporation
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 139C the following new section:
				
					139D.Income
				reinvested in a partnership or S corporation
						(a)Exclusion from
				gross income of pass-thru income
							(1)In
				generalIn the case of an individual, gross income shall not
				include—
								(A)any specified item
				of partnership pass-thru income, and
								(B)any specified item
				of S corporation pass-thru income.
								(2)LimitationThe
				aggregate amount of items which may be designated by the taxpayer as specified
				items under paragraphs (3)(B) and (4)(B) with respect to any taxable year shall
				not exceed $250,000 ($500,000 in the case of a joint return).
							(3)Specified item
				of partnership pass-thru incomeFor purposes of this section, the
				term specified item of partnership pass-thru income means, with
				respect to any taxable year, any item of income or gain which—
								(A)would, but for
				this section, be taken into account by the taxpayer under section 702 for such
				taxable year, and
								(B)is designated by
				the taxpayer as a specified item for purposes of this section.
								(4)Specified item
				of S corporation pass-thru incomeFor purposes of this section,
				the term specified item of S corporation pass-thru income means,
				with respect to any taxable year, any item of income or gain which—
								(A)would, but for
				this section, be taken into account by the taxpayer under section 1366 for such
				taxable year, and
								(B)is designated by
				the taxpayer as a specified item for purposes of this section.
								(b)No increase in
				adjusted basis with respect to items excluded from gross incomeAny specified item which is not includible
				in the gross income of an individual under subsection (a) shall not be taken
				into account in determining the adjusted basis of such individual’s interest in
				the partnership or S corporation with respect to which such item
				relates.
						(c)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as may be
				necessary or appropriate to carry out the purposes of this
				section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of the Internal Revenue Code
			 of 1986 is amended by inserting after the item relating to section 139C the
			 following new item:
				
					
						Sec. 139D. Income held in a partnership or S
				corporation.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
